DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
An applicant's duty of disclosure of material information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant data from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical data. It ignores the real world conditions under which examiners work." Rohm & Haas Co. v. Crystal Chemical Co., 722 F.2d 1556, 1573, 220 U.S.P.Q. 289 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984). An applicant has a duty to not just disclose pertinent prior art references but to make a disclosure in such way as not to "bury" it within other disclosures of less relevant prior art. See Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 U.S.P.Q.2d 1801 (N.D. Ind. 1992); Molins PLC v. Textron Inc., 26 U.S.P.Q.2d 1889, 1899 (D. Del. 1992); Penn Yan Boats, Inc. v. Sea LarkBoats, Inc. et al, 175 U.S.P.Q. 260, 272 (S.D. FI. 1972). It is unreasonable for Examiner to review all of the cited references thoroughly. By initialing the accompanying 1449 forms dated 09/29/2020 (3) and 02/17/2021, Examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review has been made.

Claim Rejections - 35 USC § 103 (AIA )
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kaehler (U.S. 2016/0127690) in view of Maturana (U.S. 2015/0277406).
Regarding claim 1, Kaehler teaches a system, comprising: a processor, operatively coupled to a memory, that executes executable components stored on the memory, the executable components comprising: 
a rendering component configured to generate an augmented reality presentation of an industrial facility on a client device based on industrial data received from industrial devices of the industrial facility and a plant model that models a physical layout of industrial assets within the industrial facility and behaviors of the industrial assets (see Fig. 2, 60; par. 0016-0019, 0033, 0055, teaches superimposing real-time video images of a region of interest onto a virtual environment in image data within a 
Kaehler does not specifically teach a simulation component configured to perform simulated control of the industrial assets by an industrial control program based on emulated execution of the industrial control program and exchange of virtualized input and output data between the industrial control program and the plant model, and to determine at least one of a performance metric or a financial metric for the industrial assets based the simulated control.
Maturana teaches a simulation component configured to perform simulated control of the industrial assets by an industrial control program based on emulated execution of the industrial control program and exchange of virtualized input and output data between the industrial control program and the plant model, and to determine at least one of a performance metric or a financial metric for the industrial assets based the simulated control (see par. 0032, teaches an industrial system simulation, and teaches simulation technique can be used to simulate modifications to plant or machine operations and estimate how such modifications affect certain performance or financial metrics, or to perform other such analytics).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as taught by Kaehler with the limitations as taught by Maturana to provide for industrial system simulation (see Maturana, par. 0032).  

Regarding claim 10, this claim contains the limitations of claim 1 and is analyzed as previously discussed with respect to this claim.  Motivation for this combination has been stated in claim 1.  

Regarding claim 19, this claim contains the limitations of claim 1 and is analyzed as previously discussed with respect to this claim.  Further, Kaehler teaches a computer-readable medium (see par. 0004).  Motivation for this combination has been stated in claim 1.  


Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kaehler (U.S. 2016/0127690) in view of Maturana (U.S. 2015/0277406) and further in view of Pegden (U.S. 2010/0077377).
Regarding claims 2, 11, Kaehler and Maturana do not specifically teach the plant model defines graphical representations of the industrial assets and animation properties for the graphical representations.
Pegden teaches the plant model defines graphical representations of the industrial assets and animation properties for the graphical representations (see par. 0100). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as taught by Kaehler with the limitations as taught by Maturana and Pegden to provide for developing simulation models (see Pegden par. 0025).


Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kaehler (U.S. 2016/0127690) in view of Maturana (U.S. 2015/0277406) and further in view of Girardeau (U.S. 2015/0169190).
Regarding claims 3, 12, Kaehler and Maturana do not specifically teach the behaviors modeled by the plant model comprise at least one of a movement, a speed, a temperature, a flow, or a fill level associated with one or more of the industrial assets in response to values of the virtualized output data generated by the simulation component.
Giraardeau teaches the behaviors modeled by the plant model comprise at least one of a movement, a speed, a temperature, a flow, or a fill level associated with one or more of the industrial assets in response to values of the virtualized output data generated by the simulation component (see par. 0017, teaches a facility modeling system that renders graphical representations of machines and their environment within a facility to facilitate effective monitoring of machine parameters such as temperature; see also e.g., Ihara 2012/0320088 par. 0162).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as taught by Kaehler with the limitations as taught by Maturana and Girardeau to provide for modeling a facility to generate graphical representations of machines (see Girardeau par. 0017).

Claims 4, 5, 13, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kaehler (U.S. 2016/0127690) in view of Maturana (U.S. 2015/0277406) and further in view of Thomson (U.S. 2017/0131711).

Thomson teaches the simulation component is further configured to perform predictive analytics for the industrial assets based on the simulated control (see par. 0110, teaches simulation being used to predict maintenance schedules).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as taught by Kaehler with the limitations as taught by Maturana and Thomson to provide for evaluating industrial devices by simulating industrial device performance (see Thomson par. 0025).

Regarding claims 5, 14, Thomson teaches the simulation component is further configured to generate at least one of a maintenance schedule for one or more of the industrial assets or a replacement schedule for one or more of the industrial assets based on a result of the predictive analysis (see par. 0110).  Motivation for this combination has been stated in claim 4.

Claims 9 and 18 rejected under 35 U.S.C. 103 as being unpatentable over Kaehler (U.S. 2016/0127690) in view of Maturana (U.S. 2015/0277406) and further in view of Kerzner (U.S. 2016/0267759).
Regarding claims 9, 18, Kaehler and Maturana do not specifically teach a video processor configured to store video data received from video capture devices installed at respective locations of the industrial facility, wherein the augmented reality presentation comprises camera icons rendered at locations within the augmented reality presentation corresponding to the locations of the industrial facility at which the video capture devices are installed, and the rendering component is configured to, in response to receipt of camera selection data from the client device indicating that a camera icon of the camera icons has been selected via user input, transition the augmented reality presentation from a virtual view of the industrial facility to a video presentation that renders, on the client device, a subset of the video data received from a video capture device, of the video capture devices, corresponding to the camera icon. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as taught by Kaehler with the limitations as taught by Maturana and Kerzner to provide for graphical icons associated with cameras for display on a user interface (see Kerzner par. 0006).

Allowable Subject Matter
Claims 6-8 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The examiner has pointed out particular references contained in the prior arts of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the prior art and are applied to the specific limitations within the individual claims, other passages and figures may apply to the claims as well.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK D BAILEY whose telephone number is (571)270-3686.  The examiner can normally be reached on Monday through Thursday from 7:30am to 2:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph Ustaris, can be reached on (571) 272-7383  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. 

/FREDERICK D BAILEY/Primary Examiner, Art Unit 2483